Citation Nr: 9923557	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  98-14 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
August 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for a heart disorder.

In July 1998, the veteran testified at a hearing before a 
hearing officer of the RO.  


REMAND

The veteran contends, in essence, that he has a heart 
disorder which was first manifested during his period of 
active service.  In his July 1998 testimony before the 
hearing officer of the RO, the veteran indicated that prior 
to entry into service, he had never experienced chest pains 
or other symptoms that might be associated with a heart 
disorder.  He indicated that he first experienced chest pains 
and shortness of breath during boot camp but did not seek 
treatment therefor.  He stated that he experienced chest pain 
and shortness of breath on a number of subsequent occasions 
during service for which he sought treatment.  However, he 
stated that they just took his blood pressure, but did not 
take any X-rays or conduct any other diagnostic testing.  He 
stated that his symptoms continued and increased after his 
discharge from service, but that he did not seek treatment 
until 1993.

The service medical records show that the veteran was seen on 
several occasions with reports of symptoms which included 
chest pains and shortness of breath, particularly upon 
exertion.  

Subsequent to service, the veteran was hospitalized at a VA 
facility in February 1993.  At that time the veteran reported 
chest pain related to exertion.  He also reported exertional 
dyspnea, which he first noted in the navy.  The diagnosis was 
cardiomegaly, history of exertional dyspnea, congestive heart 
failure and abnormality of lung function not confirmed.  

Private medical records dated in September 1996 and 1997 
showed treatment for left ventricular hypertrophy and 
hypertensive heart disease.  

The veteran underwent a VA examination in January 1998.  The 
examiner noted that the veteran's claims folder was not 
available for review in conjunction with the examination.  
The diagnosis was most likely dilated congestive 
cardiomyopathy and hypertension, well controlled with 
medication.  The examiner commented that the veteran's status 
was most likely severely compromised with a fair prognosis 
with medications.

The veteran underwent a VA examination in February 1998.  The 
examiner, again, noted that he was unable to review the 
veteran's old medical records in conjunction with the 
examination.  The examiner indicated that the veteran had 
Class II-III type symptoms of congestive heart failure and 
additional testing was ordered.  Subsequently, the veteran 
continued to receive treatment at a VA facility for heart 
problems.

The veteran was awarded disability benefits by the Social 
Security Administration (SSA) in June 1998 for his heart 
disorder.  The record is unclear as to whether the evidence 
on which that decision was based is on file. 

The Board is of the opinion that the additional evidentiary 
development is required prior to further disposition of this 
matter.  The Board notes that the VA examiner did not have 
the opportunity to review the veteran's claims folder prior 
to conducting the examinations.  The Board is of the opinion 
that a VA examination by an appropriate specialist is 
warranted.  Littke v. Brown, 1 Veteran. App. 90 (1990). 

Accordingly, the case is REMANDED to the RO for the following 
development:  

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for his heart disability that 
have not already been associated with the 
veteran's claims folder.  The RO should 
then obtain all records that are not on 
file.  He should be informed that he has 
the opportunity to submit any additional 
evidence and arguments in support of his 
claims.  See Quarles v. Derwinski, 3 
Vet.App. 129, 141 (1992).

2.  The RO should take the necessary 
actions to obtain a copy of the evidence 
on which the June 1998 decision by SSA 
was based.

3.  The RO is requested to obtain copies 
of the current treatment records from the 
VA facility in Gainesville, Florida.

4.  The veteran should then be afforded a 
VA examination by a specialist in 
cardiology in order to determine the 
nature, severity and etiology of the 
veteran's heart disability.  The examiner 
should be provided with the veteran's 
claims folder and a copy of this Remand 
prior to conducting the examination.  All 
appropriate tests and studies should be 
accomplished at this time.  Following the 
examination and in conjunction with a 
review of the claims folder it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that any current heart disability 
diagnosed is related to the inservice 
pertinent complaints and findings.  A 
complete rationale for any opinion 
expressed must be included in the 
examination report.

5.  When the requested development has 
been completed, the case should be 
reviewed by the RO.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond. 

The claims folder should then be returned to the Board for 
further review, as appropriate.  The purpose of this REMAND 
is to obtain additional information and to ensure compliance 
with due process considerations, and no inference should be 
drawn regarding the final outcome of this claim as a result 
of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



